IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DAMIAN DESHANN HOGAN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2177

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 8, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Mark Shirk, Public Defender; Elizabeth H. Webb and Michael I. Bateh, Assistant
Public Defenders, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered

April 2, 2015, in Duval County Circuit Court case number 16-2010-CF-013679-

AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be
furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The

court notes that the lower tribunal has appointed the Office of the Public Defender to

represent petitioner on appeal.

ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.




                                          2